BRYAN, Circuit Judge.
Bay county, Fla., sues out this writ of error to a judgment against it in favor of the plaintiffs below.
The plaintiffs sued upon a contract with the county commissioners for certain road construction. The contract provides that the' county engineer, who certified that the county was due the plaintiffs the amount of the judgment, “shall determine the amount, quality, fitness, and acceptability of all work to be paid for, and decide all questions or differences of opinion that might arise as to the interpretation of these plans and specifications, or the fulfillment of the terms of this contract.”
It is conceded that no error .was committed, if the contract provides that the engineer’s certificates should be final and conclusive upon the parties. The court submitted to the jury all questions which were raised as to the incompetency and bad faith of the-engineer. The only question before us, therefore, is as to the effect of the above quoted provision-of the contract. That provision, in our opinion, clearly and definitely constitutes the county engineer the final arbiter of the amount due to the plaintiffs under the contract.
The judgment is affirmed.